 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    ANTHONY EUGENE LEWIS,

 9                                    Plaintiff,            Case No. C19-1295-MJP

10            v.                                            ORDER DENYING PLAINTIFF'S
                                                            APPLICATION TO PROCEED IN
11    KING COUNTY, et al.,                                  FORMA PAUPERIS AND DIRECTING
                                                            PLAINTIFF TO PAY FILING FEE
12                                    Defendants.

13

14          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the

15   Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the

16   remaining record, hereby finds and ORDERS:

17          (1)     The Report and Recommendation is approved and adopted;

18          (2)     Plaintiff’s application to proceed with this action in forma pauperis (Dkt. 1) is

19   DENIED;

20          (3)      Plaintiff is directed to pay the $400 filing fee within thirty (30) days of the date on

21   which this Order is signed. Failure to timely submit the requisite filing fee will result in immediate

22   termination of this action;

23          (4)     All motions on file with the Court as of the date the Report and Recommendation

     ORDER DENYING PLAINTIFF’S APPLICATION
     TO PROCEED IN FORMA PAUPERIS - 1
 1   was issued (Dkts. 1-3, 1-4, 5, 6 ,7, 8) are DENIED as moot; and

 2          (5)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 3   Mary Alice Theiler.

 4          DATED this 12th day of November, 2019.

 5



                                                         A
 6

 7
                                                         Marsha J. Pechman
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PLAINTIFF’S APPLICATION
     TO PROCEED IN FORMA PAUPERIS - 2
